Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adam Zbinden on 2-24-22.

The application has been amended as follows: 
Amend Claim 1 as follows: 
An electrically insulated and multi-pronged cleaning device which conforms to the surfaces of stacked electrical insulator discs of a high voltage power transmission and distribution system to simultaneously clean multiple insulation discs, the cleaning device for their wet cleaning, having cleaning agent application and removal capabilities, comprising: 
a handle piece comprising of a loop;
 a prong junction member, which connects to said handle, and which has at least three equidistant bolted or welded hardware connections along its length 
at least three in each of the at least three prongs comprises 
wherein each extending support prong attaches respectively to one of the hardware connections on the prong junction member at a first end of the support prong, and each support prong having a head at a second end, opposite the first end, 
wherein each head branches to have two first threaded attachment ports oriented orthogonal to each other, and two second threaded attachment ports oriented orthogonal to one another and oppositely oriented from the first threaded attachment ports;
wherein each first threaded attachment port is attached to a corresponding flexible rubber bladed cleaner attachment, and each second threaded attachment port is attached to a corresponding liquid absorbent cleaner attachment s, on opposite sides of each branching head.
.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicants filing of a terminal disclaimer on 2-24-22 has overcome any double patenting rejection with regard to the parent application 16/875248, patent No. 11,148,174.
Jans US 5,201,090 teaches an apparatus for cleaning the insulators of live power lines includes multiple brushes for cleaning multiple insulating disks at the same time (see fig. 1-12 col. 3-5). Jans does not teach or render obvious a handle, liquid absorbent cleaning attachments or the specific configuration of the cleaning attachments.
Chundi US2020/0061676 teaches a device for cleaning an insulator stack. The cleaner has two cleaning cups that counter-rotate during cleaning. The cleaner moves along an insulator stack by opening one cleaning cup while the other cup is locked onto an insulator, then the cleaner's transitional motors somersault the open cup onto the next insulator in the stack, and the open cup subsequently closes around the next insulator. A rack and pinion mechanism rotates the closed cup around an insulator and a cam mechanism opens and closes the cup around an insulator. Bristles on the cleaning cups scrub the insulators. The cleaner can be installed onto an insulator stack by a drone (abstract, see figs. 1 and 12). Chundi does not teach or render obvious the handle, prong junction member and cleaning attachments as described in claim 1.

H.E. Miles et al. US 1,568,408 teaches a cleaning device for insulators in high voltage lines illustrated in detail in the accompanying drawing comprises a handle 1, 

JC Delacretaz US 2,856,625 teaches a multi-pronged cleaning device including prongs spaced equally apart and including sponge type cleaning attachment provided for each prong see figs 1-3. However, US 2,856,635 does not teach or render obvious including a rubber bladed cleaning attachment or configuring the device to clean stacked electrical insulator discs of a high vollage power transmission and disirifuiion system.

Malory et al. US 5,448,793 teaches a window cleaning device including a rubber bladed cleaning attachment positioned opposite from a sponge type cleaning attachment see fig. 1-5. However, US 5,448,793 does not teach or render obvious including a multi-pronged cleaning device including prongs spaced equally apart or configuring the device to clean stacked electrical insulator dises of a high vollage power transmission and distribution system.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jacobson 4,435,874, Ciesielski US 8,261,401 Paris US 5,119,851, A.G. Bodine US 3,409,925.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ERIN F BERGNER/Examiner, Art Unit 1713